Citation Nr: 0712291	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-33 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right kidney 
disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to August 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which found that new and material evidence 
had not been submitted in order to reopen a claim for service 
connection for a right kidney disorder. During the course of 
his appeal, the case was transferred to the RO in San Juan, 
Puerto Rico, and then ultimately to the RO in Los Angeles, 
California.  In a February 2006 decision, the Board found 
that new and material evidence had been received, reopened 
the veteran's service connection claim, and remanded the 
merits for further development.  The case now returns to the 
Board for appellate review. 

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in August 2005; a transcript of the hearing 
is associated with the claims file.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran's right kidney disorder, diagnosed as 
atrophic right kidney, is not a congenital or developmental 
defect.

3.  A right kidney disorder is not shown in service and there 
is no competent medical evidence demonstrating that a current 
right kidney disorder is causally or etiologically related to 
any disease, injury, or incident in service.


CONCLUSION OF LAW

A right kidney disorder was not incurred in or aggravated by 
the veteran's active duty military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, the Board notes 
that the veteran was informed of the evidence necessary to 
substantiate his original new and material claim by means of 
rating decisions dated in January 1994, August 1994, and 
February 2002; a statement of the case issued in July 2003; a 
supplemental statement of the case issued in November 2004; 
and letters from the RO dated in October 2000, August 2001, 
and November 2001.  However, in a February 2006 decision, the 
Board reopened the veteran's service connection claim.  As 
such, in an April 2006 letter, the veteran was informed of 
VA's duties to notify and assist with regard to the merits of 
his service connection claim prior to readjudication in a 
December 2006 supplemental statement of the case. 

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the letter sent to 
him in April 2006 advised him of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  Moreover, such letter 
informed him of what evidence was needed to substantiate his 
service connection claim.  Pertinent to the fourth element, 
the April 2006 letter advised the veteran that, if he had any 
evidence in his possession that pertained to his claims to 
send it to VA.  Additionally, such letter advised the veteran 
of the evidence necessary to establish a disability rating as 
well as an effective date for the disability now on appeal in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  For these reasons, to decide the appeal would 
not be prejudicial to the veteran.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, as relevant, the 
veteran's service medical records, private medical records, 
VA treatment records, and August 1956 and April 2006 VA 
examination reports were reviewed by both the AOJ and the 
Board in connection with adjudication of his claim.  He has 
not identified any additional relevant, outstanding records 
that need to be obtained for an equitable disposition of his 
claim.  Moreover, the veteran was provided with a VA 
examination in April 2006 in order to adjudicate his service 
connection claim.  Based on these facts, the Board concludes 
that the medical evidence of record is sufficient to 
adjudicate the veteran's claim without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations. 38 C.F.R. § 3.303(c).  Where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82- 90 (July 18, 1990), published at 
56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel 
opinion 01-85 (March 5, 1985).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

At his August 2005 Board hearing and in documents of record, 
the veteran contends that he injured his right kidney during 
his military service when he fell from a rope.  He alleges 
that he currently has an atrophic right kidney as a result of 
such injury.  Therefore, the veteran claims that service 
connection is warranted for a right kidney disorder. 

The veteran's service medical records show treatment in May 
1952 for a four-week history of pain in the right lower chest 
area after exercising on a punching bag for two hours.  
However, chest X-rays at that time were normal.  The 
remainder of the service medical records make no further 
reference to pain in this area.  At the veteran's August 1955 
separation examination, his genitourinary system was normal 
upon clinical evaluation and no findings pertinent to the 
veteran's right kidney were noted.  The service medical 
records are negative for any complaints or reference to a 
fall in service. 

Following his service discharge, examinations conducted in 
December 1955 and August 1956 fail to show a diagnosis of a 
right kidney disorder.  Specifically, a December 1955 VA 
outpatient treatment record notes the veteran's complaints of 
pain in the right lower quadrant area with lifting since 
service.  There were no complaints or reference to any fall 
and injury in service.  The diagnostic impression was muscle 
strain in the right flank region.  At his August 1956 VA 
examination, the veteran complained of right flank pain since 
hitting a punching bag in service.  There were no complaints 
or reference to any fall and injury in service.  A physical 
examination revealed tenderness over deep palpation over the 
appendix.  The diagnoses included strain, muscle right flank 
in service, no residuals found at the present time.

However, in March 1960, the veteran was admitted to a VA 
hospital for a two-week history of hematuria without pain, 
dysuria, or frequency.  The diagnoses included renal 
hematuria due to unknown cause and absence of the right 
kidney.  It does not appear that radiographs were performed 
to confirm the absence of the veteran's right kidney.  A VA 
hospitalization report dated in April 1961 also shows 
treatment for renal hematuria, due to unknown cause, and 
hyperplasia of the left kidney.

The veteran was admitted to the Akron General Medical Center 
in April 1994 for prostate cancer.  A report from that 
admission also notes the veteran's history of a 
nonfunctioning right kidney, reportedly due to some type of 
trauma years ago.

Radiographs performed by VA in January and February 2004 show 
severe atrophy of the right kidney causing an absence of 
detectable of right kidney functioning.  Additionally, 
December 2004 and April 2006 VA examinations revealed a 
diagnosis of atrophic right kidney.  

Therefore, the Board finds that the veteran has a current 
diagnosis of an atrophic right kidney.  As such, the 
remaining inquiry is whether such right kidney disorder is 
related to the veteran's military service.  In this regard, 
there are numerous opinions of record.

Specifically, in December 2004, two VA physicians were asked 
to evaluate the veteran to determine whether his right kidney 
dysfunction was related to trauma he suffered while in 
service.  The veteran apparently told the physicians that he 
injured his right kidney in service after falling from a rope 
and landing on his right side.  The veteran explained that he 
experienced right flank pain since that injury until he was 
in his 30's and that it was repeatedly diagnosed as a muscle 
strain.  It was not until the 1960's that he was mistakenly 
told that he probably had a congenital absent right kidney 
following a history of hematuria.  After examining the 
veteran, one physician provided the following opinion:

It is possible that atrophic right kidney could be 
secondary to trauma, but it is also possible that this 
could have been congenital.  Impossible to differentiate 
congenital from acquired (trauma) as we do not have any 
records from hospitalization in the navy around the time 
of the trauma.

In an addendum report, the second physician concurred.  The 
physician indicated that the veteran did not bring his 
service medical records to be reviewed.  The physician 
indicated that the etiology of the veteran's atrophic right 
kidney was unclear.  He then provided the following opinion:

The fact that the opposite kidney was enlarged suggests 
that the loss of right renal function occurred many 
years ago.  Differential diagnosis includes a congenital 
defect resulting in an atrophic kidney or an acquired 
problem that occurred in childhood or early adulthood.  
An acquired problem could result from trauma with injury 
to blood vessels leading stenosis or thrombosis 
resulting in atrophy of the kidney.  The available data 
does not permit us to make a distinction at this time.  
If the patient had plain abdominal films showing normal 
kidney shadows at the time of the trauma, this would 
indicate that the atrophy occurred after the trauma and 
would rule out a congenital abnormality.  The patient's 
degree of CKD in the presence of left renal hypertrophy 
suggest that the patient also has an underlying non-
proteinuric kidney disease that could be due to 
hypertension.  At the San Juan VAMC, the patient was 
noted to have a creatine of 1.2 mg/dl in 2001 and 1.4 
mg/dl in 2002.  He had frequent b.p. values in the 
170's.  Over the past year, his bp's have fluctuated but 
have been usually below 150 systolic.

In an August 2005 letter, Dr. H.M. also noted the veteran's 
injury of falling from a rope on his right side in service, 
resulting in persistent right flank pain.  Dr. H.M. opined 
that "[I]t is possible that the atrophic right kidney would 
be secondary to trauma, but it is also possible that it could 
have been congenital.  Not having x-rays from the 1950's, it 
would be very difficult to determine and differentiate 
congenital versus acquired, that is traumatic injury to the 
kidney."  Dr. H.M. also indicated that he did not review the 
veteran's service medical records.

In April 2006, the veteran was afforded a VA examination.  
The examiner indicated that he reviewed the claims file, to 
include the service medical records, and electronic VA 
treatment records.  The examiner noted that the veteran 
reported that he sustained a fall from a rope and landed on 
his right side.  The veteran indicated that he fell 40 or 50 
feet, but the examiner stated that such was not plausible.  
The veteran further reported that he was initially evaluated 
for appendicitis at sick bay as well as pain in the chest 
when, in fact, he had pain in his right flank.  He also 
stated that he had pain off and on in the same area, but 
finally got tired of going to sick bay.  After conducting a 
physical examination and laboratory tests, the examiner 
diagnosed bilateral simple renal cysts and severely atrophic 
right kidney.  

The examiner opined that it is as likely as not that the 
veteran's atrophic right kidney is a sequelae of a fall in 
service.  He further indicated that it is unlikely that the 
in-service fall trauma caused his renal cystic disorder.  The 
examiner concluded that the atrophic right kidney is less 
likely than not to represent a congenital or developmental 
defect.  The examiner provided the rationale for his opinion.  
He stated that the veteran underwent an abdominal ultrasound 
study in late 2004 that revealed simple renal cysts in both 
kidneys and a severely atrophic right kidney with 
compensatory enlargement of the left kidney.  He further 
noted that, in the late 1960's, the veteran was hospitalized 
after showing gross hematuria.  The examiner stated that 
gross hematuria likely represented the most common cystic 
disorder involving kidneys, namely, simple renal cysts.  He 
indicated that such disorder was the least troublesome of all 
the cystic disorders of kidneys and is not likely to have 
stemmed from the fall trauma.  The examiner also observed 
that the finding of compensatory hypertrophy of the left 
kidney suggest some past insult to the left kidney, which was 
consistent with the clinical and historical presentation.  

A concurring opinion offered by a second VA physician 
indicated that the compensatory enlargement of the left 
kidney was probably due to reduced function of the veteran's 
right kidney which was compatible with his clinical and 
historical presentation.

An April 2006 addendum offered by the first VA physician 
indicates that a transposition error was included in his 
first report.  Specifically, the examiner reported that his 
opinion incorrectly stated that "the finding of compensatory 
hypertrophy of the left kidney suggest some past insult to 
the left kidney, which was consistent with the clinical and 
historical presentation."  He further noted that the second 
VA physician caught the error and corrected by stating "the 
compensatory enlargement of the left kidney was probably due 
to reduced function of the veteran's right kidney which was 
compatible with his clinical and historical presentation."

As an initial matter, the Board notes that questions have 
arisen as to whether the veteran's right kidney disorder is a 
congenital or development defect and, if so, whether such 
defect was subject to a superimposed injury or disease during 
service.  In this regard, the Board observes that the 
December 2004 VA physicians and Dr. H.M. indicated that it 
was possible that the veteran's atrophic right kidney could 
be congenital; however, without X-rays from the 1950's, it 
was impossible to differentiate a congenital versus acquired 
disorder.  Additionally, the April 2006 VA examiners opined 
that the veteran's atrophic right kidney was less likely than 
not a congenital or developmental defect.  As such, the Board 
finds that the veteran's right kidney disorder is not a 
congenital or developmental defect and further consideration 
of the claim under 38 C.F.R. § 3.303(c) or VAOPGCPREC 82- 90, 
supra, is not necessary.  Therefore, the remaining inquiry is 
whether the veteran incurred a right kidney disorder during 
his active duty military service. 

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

Upon a review of the above-noted opinions, the Board finds 
that service connection for a right kidney disorder is not 
warranted.  The veteran has alleged that he injured his right 
kidney in service after falling from a rope and landing on 
his right side.  However, as will be discussed below, the 
Board finds that the veteran's report of an in-service injury 
to the right kidney is not credible in light of the fact that 
his contemporaneous service medical records are silent 
regarding a fall or injury to the right kidney, he had a 
negative clinical evaluation of the genitourinary system on 
his August 1955 separation examination, and examinations 
conducted immediately following his service discharge in 
December 1955 and August 1956 failed to diagnosis a right 
kidney disorder or note any history of a fall in service.  As 
a result of such a finding, the medical opinions based on the 
veteran's reported history of an in-service fall resulting in 
a right kidney injury are not competent.  

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court, 
citing its earlier decisions in Swann v. Brown, 5 Vet. App. 
229 (1993) and Reonal v. Brown, 5 Vet. App. 458 (1993), 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  Id. at 179.  In Kowalski, the Court declared, 
however, that the Board may not disregard a medical opinion 
solely on the rationale that the medical opinion was based on 
a history provided by the veteran, and instead must evaluate 
the credibility and weight of the history upon which the 
opinion is predicated.  Id.  Recently, in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), the Court, citing 
Kowalski, as well as Swann and Reonal, emphasized that the 
Board may not disregard a medical opinion solely on the 
rationale that the medical opinion is based on a history 
provided by the veteran.  Id. at 432-33.  (Emphasis in 
original).  In Coburn, the Court held that the Board erred in 
failing to assess the veteran's credibility in reporting the 
statements to the medical examiner.  Id. at 433.  

As indicated previously, the Board finds the veteran to be 
not credible with regard to his reported in-service fall and 
right kidney injury.  Upon a review of his service medical 
records, there is no evidence of a fall resulting in a right 
kidney injury.  In fact, there is no report of a fall 
whatsoever.  The Board notes that he did complain of pain in 
the right lower chest area in May 1952; however, there were 
no findings pertinent to the right kidney.  Moreover, the 
veteran's service medical records do not otherwise reflect 
treatment or complaints for any injury to the right kidney or 
for any right kidney pathology, to include complaints of pain 
in the area of the kidney.  Additionally, the veteran's 
August 1955 separation examination reflected that his 
genitourinary system was normal upon clinical evaluation.  As 
such, there is no evidence that the veteran sought treatment 
for residuals of a fall or a right kidney injury during 
service.  The Board also notes that examinations conducted 
immediately following his service discharge in December 1955 
and August 1956 failed to diagnosis a right kidney disorder 
and were negative for any history of a fall in service.  
Additionally, the April 2006 VA examiner noted the veteran's 
reported history of sustaining a 40 to 50 foot fall from a 
rope; however, the examiner stated that such a long fall was 
not plausible.  Therefore, the Board finds the veteran to be 
not credible with regard to his reported in-service right 
kidney injury.  

Dr. H.M., as well as the December 2004 and April 2006 VA 
physicians, have offered opinions that the veteran's current 
right kidney disorder was incurred in his military service.  
However, such opinions are not competent evidence as they are 
unsupported by the veteran's contemporaneous service medical 
records, which fail to show treatment for a fall or a right 
kidney injury, and appear to be based on history supplied by 
the veteran.  Moreover, as discussed previously, the Board 
has determined that the veteran's report of an in-service 
fall and resulting right kidney injury is not credible.  
Therefore, any medical opinion based on such history is not 
competent.  As such, the Board is not bound to accept such 
medical opinions.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann, supra; Reonal, supra; and Guimond v. Brown, 6 Vet. 
App. 69 (1993); Pond v. West, 12 Vet. App. 341 (1999).  As 
such, there is no competent medical opinion demonstrating the 
existence of a current right kidney disability that is 
causally or etiologically related to any disease, injury, or 
incident in service.  

The Board has also considered the lay statements offered by 
the veteran; however, such is not competent evidence since 
laypersons are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Specifically, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence of a causal nexus between the veteran's 
right kidney disorder and service, he is not entitled to 
service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a right kidney disorder.  As such, 
that doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a right kidney disorder is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


